UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  31July 2015 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CRH plc 31st July 2015 Pursuant to paragraph 9.6.13 of the Listing Rules, CRH plc hereby notifies the following in relation to Ms. Rebecca McDonald, who has been appointed a Director of the Company with effect from 1st September 2015: (a) in the last five years Ms. McDonald has been a director of the following publicly quoted companies: Current: Aggreko PLC ITT Corporation Veresen, Inc. Past: Granite Construction, Inc. (b)there are no details requiring disclosure for Ms. McDonald under paragraph 9.6.13 (2) to (6). Contact: Neil Colgan Company Secretary Tel: + SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date31 July 2015 By:/s/Maeve Carton M. Carton Finance Director
